PER CURIAM:
Patricia Ann Sawa appeals the district court’s order denying her post-conviction motion for return of property under Fed. R.Crim.P. 41(g). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Savva, No. CR-02-280-2 (E.D.N.C. April 13, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED